DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: configured to throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 1: it is not clear how a voltage window generator circuit controls a width of the voltage window.
Claim 3: it is not clear what applicant means by a first digital input and a second digital input. By what particular means these inputs are produced?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 20 is/are rejected under 35 U.S.C. 102 as being anticipated by Temkine et al. (U.S. 20130120930) [hereinafter Temkine].
           Temkine discloses in Figs. 1, 2 a calibration circuit for a temperature sensor/ thermal detector circuit (110, 130/ 410, 430), the calibration circuit comprising: 
a current source 220 configured to generate a temperature independent reference current (thermal diode); and 
a voltage window generator circuit (including Vdd/ bias and switches) configured to generate a voltage window for the temperature sensor circuit using at least the temperature independent reference current, wherein the voltage window is defined by a first reference voltage V1 and a second reference voltage V2, and control (along with a control logic 120/ 420) a width of the voltage window (difference defined by a differential amplifier) to include a range of proportional to absolute temperature (PTAT) voltage outputs of a temperature sensor in the temperature sensor circuit [0023].
The method steps will be met during the normal operation of the device stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 4, 10-12, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temkine in view of Asada et al. (U.S. 20120086494) [hereinafter Asada].
           Temkine discloses the device/ method as stated above.
           Temkine teaches an offset circuit [0058] (pedestal circuit). Although it may be considered that the offset would be added or subtracted from the voltage, Temkine does not explicitly teach this limitation and the remaining limitations of claim 10.
            Asada teaches cancelling the target voltage offset/ common mode offset by increasing / decreasing the reference voltage offset [0034], wherein DAC is configured to provide an offset [0005]. It is considered that the offset voltage would cancel a common mode error.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a DAC to provide an offset, so as increasing/ decreasing voltage when necessary, in order to obtain more accurate results of measurements, as very well known in the art.
The method steps will be met during the normal operation of the device stated above.
            Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temkine in view of Thukral et al. (20200329325) [hereinafter Thukral].
For claims 9: the voltage window generator circuit of Temkine is further configured to provide the first reference voltage and the second reference voltage to an analog to digital converter/ ADC, [0029] in the temperature sensor circuit.
             Temkine does not explicitly teach all the limitations of claim 9.
            Thukral teaches an ADC capable of encoding max/ min voltages [0023].

Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have an encoding ADC, so as to minimize the error, as already suggested by Lee.
           Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temkine in view of CN 103984383A [hereinafter CN].
           Temkine discloses the device/ method as stated above.
           Temkine does not explicitly teach the limitations of claim 8.
           CN discloses a current source circuit design [0001] and states that such a circuit typically comprises a bandgap voltage reference which is used to provide a temperature independent voltage reference [0002] which is converted in a temperature independent reference current [0002].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the current source circuit, so as to have a bandgap voltage reference which is used to provide a temperature independent voltage reference which is converted in a temperature independent reference current, as already suggested by CN, since CN states that these circuit elements are typically used with a current source, thus, such a circuit would be well known in the art.
           Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temkine and Asada, as applied to claims above, and further in view of CN 103984383A [hereinafter CN].
Temkine and Asada disclose the device/ method as stated above.
          They do not explicitly teach the limitations of claim 17.
          CN discloses a current source circuit design [0001] and states that such a circuit typically comprises a bandgap voltage reference which is used to provide a temperature independent voltage reference [0002] which is converted in a temperature independent reference current [0002].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the current source circuit, so as to have a bandgap voltage reference which is used to provide a temperature independent voltage reference which is converted in a temperature independent reference current, as already suggested by CN, since CN states that these circuit elements are typically used with a current source, thus, such a circuit would be well known in the art.
            Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temkine and Asada, as applied to claims above, and further in view of Thukral et al. (U.S. 20200329325) [hereinafter Thukral].
For claim 18: Temkine teaches the voltage window generator circuit is further configured to provide the first reference voltage and the second reference voltage to an analog to digital converter/ ADC, [0029] in the temperature sensor circuit.
          Temkine and Asada do not explicitly teach all the limitations of claim 18.
          Thukral teaches an ADC capable of encoding max/ min voltages [0023].
           Lee teaches minimize error by having an ADC operating between max and min voltages wherein the first voltage interval extends from max voltage, and the second voltage interval extends from min. An error correcting band is encoded (Abstract).
.
             Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behzad (U.S. 7342455) in view of Temkine.
           Behzad discloses an RF amplifier comprising a temperature calibration circuit.
Behzad does not explicitly teach the particular calibration circuit as claimed by applicant.
           Temkine discloses in Figs. 1, 2 a calibration circuit for a temperature sensor/ thermal detector circuit (110, 130/ 410, 430), the calibration circuit comprising: 
a current source 220 configured to generate a temperature independent reference current (thermal diode); and 
a voltage window generator circuit (including Vdd/ bias and switches) configured to generate a voltage window for the temperature sensor circuit using at least the temperature independent reference current, wherein the voltage window is defined by a first reference voltage V1 and a second reference voltage V2, and control (along with a control logic 120/ 420) a width of the voltage window (difference defined by a differential amplifier) to include a range of proportional to absolute temperature (PTAT) voltage outputs of a temperature sensor in the temperature sensor circuit [0023].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the calibration circuit of Behrad with the calibration circuit of Temkine, because both of them would perform the same function of calibration (with . 
Allowable Subject Matter
Claims 5-7, 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claim 3 due to the reasons stated above, see 112 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 17, 2022